Citation Nr: 0003907	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-47 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Los 
Angeles, California.


FINDING OF FACT

The veteran has presented competent evidence of hepatitis C 
that has plausibly been related to service in Korea during 
the Vietnam era.


CONCLUSION OF LAW

The claim of entitlement to service connection for hepatitis 
C is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  


Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  





Well Groundedness

The threshold question to be answered in the veteran's appeal 
with respect to claims of service connection is whether he 
has presented evidence of well-grounded claims.  "[A] person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The veteran in this case has clearly been diagnosed with 
hepatitis C.  Moreover, there is medical evidence that 
plausibly relates such to service.  Dr. J.H. cited to the 
veteran's lack of other likely exposure such as a blood 
transfusion or drug use.  The textual information submitted 
by the veteran and Dr. J.H. includes note that there is a 
high incidence of hepatitis C in Southeast Asian areas such 
as Korea, where the veteran was stationed.  See Mattern v. 
West, 12 Vet. App. 222 (1999).  The physicians, Drs. J.H. and 
F.S., also noted that the prognosis and advanced stage of the 
veteran's hepatitis support the conclusion that he contracted 
that disease as much as 20 or more years ago, coincident with 
the time he was in Korea.  Accordingly, the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. §  5107.  
To that extent, the appeal is granted.


ORDER

The claim of entitlement to service connection for hepatitis 
C is well grounded.


REMAND

The fulfillment of the veteran's burden to submit evidence of 
well-grounded claim has triggered VA's duty to assist and 
develop.   Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

There is no reference to hepatitis is shown in service 
medical records or until many years thereafter.  In a letter 
dated in September 1995, Dr. J.H. reported treating the 
veteran in June 1994, at which time a diagnosis of chronic 
active hepatitis C with early cirrhosis and 3-4+ esophageal 
varices was made.  Dr. J.H.'s medical records pertaining to 
the veteran have not been obtained.  

In a letter dated in December 1995, Dr. F.S. opined that the 
veteran had documented hepatitis C with cirrhosis and 
esophageal varices and that it was "unclear as to the exact 
time when the patient contracted his hepatitis C, but we 
believe that it was many years ago, perhaps, as long as 20-25 
years ago."  Dr. F. S.'s medical records also have not been 
obtained. 

In a personal statement received in July 1996, the veteran 
argued that he contracted hepatitis while stated in Korea and 
reported having had numerous sexual affairs while stationed 
there.  He reported post-service relationships with three 
women all purportedly negative for hepatitis, denied 
intravenous drug use, and denied blood transfusions until 
recently.  

The veteran has submitted medical abstracts and similar 
literature, indicating, in part, that the most common source 
of transmission is by blood transfusion or intravenous drug 
use, although in up to 50 percent of the cases the cause is 
unknown.  Some of the submitted texts indicate transmission 
through sexual relations, although there is conflicting 
evidence as to the prevalence of infection by that method.  
One text, dated in April 1995, sets out that there were 
400 million chronic carriers of hepatitis C in the world, " 
with most of these located in the Far East."  However, that 
text does not address the prevalence of hepatitis C in the 
Far East in the early 1970s, when the veteran was stationed 
there.  

In January 1997, the veteran testified at a personal hearing 
that prior to being diagnosed with hepatitis C he had had 
lower abdominal pain and was seeing "just an M.D."  The 
identity of that doctor must be ascertained and his records 
requested

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991).  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  Inasmuch as relevant medical 
records are not associated with the claims file, they must be 
obtained to ensure proper adjudication of the claim.  

Accordingly, this claim is returned to the RO for the 
following development:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Medical evidence or opinion 
relating his hepatitis C to service, with 
an explanation of the basis of the 
opinion and support from statistics or 
other scientific data, would be helpful.  

2.  With the veteran's consent, the RO 
should ask F.S., M.D., of Tampa, Florida, 
and J.H., M.D., associated with the 
University of California Irvine Medical 
Center, for a copy of the veteran's 
complete medical records, including any 
letters of referral from other physicians 
and the initial patient history, reports 
of any diagnostic tests or procedures, 
any laboratory reports, and any 
correspondence which is in any way 
relevant to the veteran's hepatitis.  The 
physicians should specifically be asked 
to identify the genotype and subtype of 
the veteran's hepatitis C, if determined, 
and to provide the results of any genetic 
testing, polymerase chain reaction 
testing, or the like.  Also, the RO 
should ascertain whether any tissue/blood 
samples were obtained in connection with 
the laparoscopic biopsy or other 
procedures, and, if so, obtain both the 
laboratory results and the actual 
specimen(s) for association with the 
claims file so that if deemed necessary 
such can be referred for an outside 
medical opinion.  Any specimen obtained 
will be returned to the provider upon 
completion of this appeal.  Dr. J.H. 
should be asked to state the method by 
which he believes that the veteran became 
infected while in Korea, and to provide 
any statistics or other scientific data 
to support his opinion that the veteran's 
"very likely" acquired his virus in 
Korea, to include data on the incidence 
of female to male sexual transmission of 
hepatitis C in short term relationships, 
the incidence of non-A non-B hepatitis in 
the early 1970s in South Korea, and the 
incidence of infection by unknown methods 
of transmission.   The RO should also 
request copies of the veteran's complete 
records, inpatient and outpatient, to 
include the results of any diagnostic 
tests or studies, and any laboratory 
results, from Mission Hospital, 
University Community Hospital and The 
Ohio State University Hosptial for which 
the veteran has provided authorizations 
that should be updated if necessary.  If 
indicated, the veteran should be asked to 
provide more specific information 
regarding his treatment at those 
facilities, to include dates, the 
departments at which he was seen, whether 
he was an inpatient or outpatient, etc.  
The RO's attempts to obtain the veteran's 
records should be documented in the 
claims file. 

3.  The RO should obtain the name and 
address of the physician to whom the 
veteran initially complained of abdominal 
pain (referred to as "just an M.D." at 
his hearing) that eventually led to the 
diagnosis of hepatitis, and then request 
a copy of the veteran's complete medical 
records, including the results of any 
laboratory tests, from the time the 
veteran was first seen by that doctor.  
These records should include any medical 
or other history given by the veteran.  
Also, the veteran should be asked to 
identify when and where he underwent the 
blood transfusion referred to in the 
claims folder.  The RO should then obtain 
the veteran's complete medical records 
(not just those related to the 
transfusion) from the facility where the 
transfusion was performed and from the 
doctor who was treating the veteran at 
that time.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record to ensure that it is adequate for 
appellate review and then readjudicate 
the claim.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case, including any 
specimens obtained, should be returned to 
the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


